DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 7 are current in the application.  Claims 1-4 and 7 are currently under examination. Claims 5-6 have been cancelled by Applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al (US 3,947,336) in view of Holiday (US 3,567,921), and further in view of Huxley et al (US 5,068,359) and Chung et al (US 5,670,582, cited in IDS 9/28/2018).
Regarding claim 1, Clarke et al teaches bromination of benzothiophenes in liquid phase (Abstract; col. 1, lines 5-25) by adding bromine to the benzothiophenes and illumination with visible or ultraviolet light (where the Examiner is reading this ultraviolet or visible light as overlapping the claimed range of 200 nm to 780 nm, col. 3, lines 4-34 and col. 4, lines 1-5) so that an alkyl group attached to the aromatic ring is brominated (e.g. a methyl group, see Formulas 1 and 2, col. 3, lines 15-62).  Clarke et al further teaches that the thiophene may have a benzyl group attached to the heterocycle (e.g. CHR2’ col. 3, lines 50-51, where the Examiner is reading this as forming a fused ring system e.g. benzothiophene including 5-methyl-1-benzothiophene) and that the bromine replaces a hydrogen on the CHR2’ group (col. 3, Formulas 1 and 2, lines 5-53, where the Examiner is reading this as brominating the benzyl group e.g. producing 5-bromomethyl-1-benzothiophene)  A specific example in the prior art which is within the claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner,
Clarke et al does not explicitly teach that the process is a continuous flow process. However, making a batch process continuous is obvious to one of ordinary skill in the art; see In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) and MPEP 2144.04.V.E.
Furthermore, in the same field of endeavor (photohalogenation of organic compounds) Holiday teaches a continuous flow method for photohalogenating organic compounds.  (Abstract; col. 1 lines 63-75 and col. 2 lines 1-23)  Holiday teaches that this allows the organic compound to form a monohalogenated product/derivative (versus a multiply halogenated product/derivative) in high yields while being relatively tolerant to the presence of oxygen and other impurities. (col. 1, lines 20-34)
Clarke et al teaches using inert solvents such as carbon tetrachloride, chloroform, or benzene as the solvent/liquid phase for the reaction. (col. 4, lines 6-16)  
Clarke et al does not explicitly teach wherein the solvent is selected from the group consisting of methyl acetate and ethyl acetate.
In the same field of endeavor (forming benzothiophene derivatives) Huxley et al teaches using inert solvents such as halogenated hydrocarbons or esters such as ethyl acetate for reactions forming benzothiophene derivatives (col. 8, lines 5-30)  Huxley et al teaches that these solvents do not contain any reactive hydrogen atoms. (col. 8, lines 5-10)
Neither Clarke et al, Holiday, nor Huxley et al teaches that the product of the reaction is used without purification.  
In the same field of endeavor (photochemical bromination) Chung et al teaches that the halogenation may be an intermediate step in a further reaction and that the initial reaction product mixture is used directly in a second reaction (col. 5, lines 17-35) Chung et al teaches that this allows regeneration of the hydrogen halide reactant into free halogen, which free halogen is then available for further halogenation reactions.  (col. 5, lines 17-35)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Clarke et al by making the process a continuous flow process, as taught by Holiday, as this allows the organic compound to form a monohalogenated product/derivative (versus a multiply halogenated product/derivative) in high yields while being relative tolerant to the presence of oxygen and other impurities (col. 1, lines 20-34) and to further modify the method of Clarke et al and Holiday by substituting esters such as ethyl acetate for the benzene, carbon tetrachloride, or chloroform solvent, as taught by Huxley et al, as these are all solvents that do not contain any reactive hydrogen atoms (col. 8, lines 5-10) and to further modify the method of Clarke et al, Holiday, and Huxley et al by using the halogenated product directly in a further reaction, as taught by Chung et al, as this would allow regeneration of the halide intermediate by-product into free halogen, where the free halogen is then available for further halogenation reactions (e.g. with the intermediate product in the second reaction zone; col. 5, lines 17-35)
Regarding claim 2, Clarke et al teaches that the brominating agent is bromine.  (col. 5 lines 1-25)  
Regarding claim 7, Clarke et al teaches that the reaction temperature is between e.g. 50˚C -200˚C, preferably between 70˚C to 110˚C (col. 4, lines 27-33), which overlaps the claimed range of 5˚C to 70˚C.   A specific example in the prior art which is within the claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2131.03.I.  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al, Holiday, Huxley et al, and Chung et al as applied to claim 1 above, and further in view of Bauer (US 4,235,685).
Regarding claims 3 and 4, Clarke et al, Holiday, Huxley et al, and Chung et al are applied as above. 
Neither Clarke et al nor Holiday explicitly teach that the brominating agent comprises N-bromosuccinimide or 1,3-dibromo-5,5-dimethylhydantoin (claim 3] e.g. 1,3-dibromo-5,5-dimethylhydantoin [claim 4]. However, Clarke et al teaches N-bromosuccinimide as a brominating agent for 3-methylbenzothiophene (col. 2, lines 20-29)
In the same field of endeavor (brominating alkyl thiophenes by photochemical reaction) Bauer teaches using N-bromosuccinimide or 1,3-dibromo-5,5-dimethylhydantoin as a brominating agent for the alkyl side-chain of the alkyl thiophene.  (col. 2, lines 10-27)  Bauer teaches that this allows the use of infrared light as the light source (col. 2, lines 15-17) with enhanced selectivity on the alkyl side-chain, decreased production of undesirable nuclear bromination products, and recycling of the bromine starting compound.  (col. 2, lines 55-63)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Clarke et al, Holiday, Huxley et al, and Chung et al by using N-bromosuccinimide or 1,3-dibromo-5,5-dimethylhydantoin as a brominating agent for the alkyl side-chain, as taught by Bauer, as this allows the use of infrared light as the light source (col. 2, lines 15-17) with enhanced selectivity on the alkyl side-chain, decreased production of undesirable nuclear bromination products, and recycling of the bromine starting compound.  (col. 2, lines 55-63)  
Response to Arguments
Applicant’s arguments, see Remarks pages 4-7, filed December 22, 2020, with respect to the rejections under 35 U.S.C. over Clarke et al in view of Holiday, etc. as not teaching a method where the benzothiophene product of the photochemical reaction is directly used without isolation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clarke et al, Holiday, Huxley et al, and Chung et al as set forth above.
Furthermore, with respect to the arguments regarding unexpected results on pages 5-6 of the Remarks, Applicant’s arguments are not found convincing.  Applicant argues that the yield of the brominated methyl-benzothiophene products differs significantly from the yields of Clarke et al or Holiday.  However, Clarke et al explicitly teaches that bromination will favor indirect halogenation (col. 2 lines) and Holiday teaches a method that produces high yield of monohalogenated hydrocarbons (col. 1 lines 26-29).   Therefore, one of ordinary skill in the art would expect that the combined process of Clarke et al, Holiday, etc. would produce a high yield of monohalogenated hydrocarbons; see MPEP 716.02(a)I and Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). It would also be obvious to one of ordinary skill in the art to adjust reaction conditions (e.g. solvent, brominating agent, irradiation time) to produce the desired resulting yield of product. See MPEP 2144.05.II.B and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,046,656 (photohalogenation of methyl aromatic compounds).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/C.M.R/Examiner, Art Unit 1794        

/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794